IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LAS VEGAS JUSTICE COURT; AND                              No. 67209
                   DIANA L. SULLIVAN, JUSTICE OF
                   THE PEACE,
                                      Appellants,
                                                                             FILED
                                 vs.                                          MAR 2 1 2016
                   THE STATE OF NEVADA,
                                                                           TRACIE K. LIIVDEMAN
                                      R espondent.                      CLERK OF SUPREME COURT
                                                                        By
                                                                              DEPUTY CLERK
                             ORDER GRANTING MOTION TO DISMISS APPEAL

                               This is an appeal from a district court order granting
                   respondent's petition for a writ of mandamus and directing the justice
                   court to file a third amended complaint in an underlying criminal case.
                   Eighth Judicial District Court, Clark County; Carolyn Ellsworth, Judge.
                               Respondent has filed a motion to dismiss this appeal based on,
                   among other things, a contention that appellants are not aggrieved by the
                   order challenged on appeal and thus lack standing to appeal. Appellants
                   have filed an opposition and respondent has replied. Having considered
                   these filings, we agree with respondent.
                               Only an aggrieved party may appeal. NRAP 3A(a); Valley
                   Bank of Nevada v. Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 734 (1994).
                   A party is aggrieved "when either a personal right or right of property is
                   adversely and substantially affected' by a district court's ruling." Valley
                   Bank, 110 Nev. at 446, 874 P.2d at 734 (quoting Estate of Hughes v. First
                   Nat'l Bank, 96 Nev. 178, 180, 605 P.2d 1149, 1150 (1980)). The personal
                   or property rights of appellants were not affected by the district court's
                   order. And we decline appellants' invitation to adopt foreign authority
                   holding that a lower court has standing to challenge a decision that affects
                   the validity of its procedures. Therefore, we conclude that appellants are
SUPREME COURT
      OF
    NEVADA

(0) 1947A (94p10
                  not "aggrieved" such that they have standing to appeal the district court's
                  order' and we
                              ORDER this appeal DISMISSED.




                                                     Gibbons



                  cc: Hon. Carolyn Ellsworth, District Judge
                       Joseph A. Tommasino
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        'Given this conclusion, we decline to address respondent's remaining
                  contentions.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ce
                        CHERRY, J., dissenting:
                                    I disagree with the majority and would accept appellants'
                        invitation to adopt foreign authority holding that a lower court has
                        standing to challenge a decision that affects the validity of its procedures.
                                    I congratulate Justice of the Peace Diana L. Sullivan in her
                        now unsuccessful but gallant attempt to stop "Judge shopping" in the Las
                        Vegas Justice Court.
                                    This case illustrates an obvious attempt by the State to avoid
                        the random assignment of criminal cases in the Las Vegas Justice Court.
                                    For the above reasons I respectfully dissent.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    4431(r.,